 

Exhibit 10.1

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this “Agreement”) is entered into as of December [ ], 2017, by
and among Allergan Sales, LLC (“Parent”), Repros Therapeutics Inc. (the
“Company”, and together with Parent, sometimes referred to individually as
“Party” and collectively as the “Parties”), and JPMorgan Chase Bank, N.A.
(“Escrow Agent”).

 

WHEREAS, on the date hereof, the Parties are entering into the Agreement and
Plan of Merger, dated as of December [ ], 2017 (as such agreement may be amended
or modified from time to time, the “Merger Agreement”), among Parent, Celestial
Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent
and the Company. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the respective meanings given to them in the Merger
Agreement; provided, however, that it is understood and agreed that Escrow Agent
shall have no knowledge of, nor have any obligation to understand or ascertain
the meaning of any term not defined within this Agreement; and

 

WHEREAS, pursuant to the Merger Agreement, the Parties have agreed to execute
and deliver this Agreement and for Parent to deposit in escrow with Escrow Agent
a cash amount equal to $3,400,000 (the “Escrow Deposit”), such Escrow Deposit to
be subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.            Appointment. The Parties hereby appoint Escrow Agent as their
escrow agent for the purposes set forth herein, and Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein.

 

2.            Fund; Investment. (a) Parent agrees to deposit or cause to be
deposited with Escrow Agent, in accordance with Section 7.14(a) of the Merger
Agreement, the Escrow Deposit. Escrow Agent shall hold the Escrow Deposit,
together with interest and other amounts earned thereon (the “Fund”), in escrow
in one or more demand deposit accounts and shall invest and reinvest the Fund in
a Money Market Deposit Account (“MMDA”), or a successor investment offered by
Escrow Agent and agreed to in a joint writing executed by an Authorized
Representative (as defined in Section 3 below) of each of the Parties. MMDA have
rates of compensation that may vary from time to time as determined by Escrow
Agent. The Parties recognize and agree that instructions to make any other
investment (“Alternative Investment”), and any instruction to change investments
must be in a joint writing executed by an Authorized Representative (as defined
in Section 3 below) of each of the Parties and shall specify the type and
identity of the investments to be purchased and/or sold. Escrow Agent is hereby
authorized to execute purchases and sales of investments through the facilities
of its own trading or capital markets operations or those of any affiliated
entity.

 

(b) Escrow Agent will not provide supervision, recommendations or advice
relating to either the investment of moneys held in the Fund or the purchase,
sale, retention or other disposition of any investment described herein, and
each Party acknowledges that it was not offered any investment, tax or
accounting advice or recommendation by Escrow Agent with regard to any
investment and has made an independent assessment of the suitability for its own
purposes of any investment hereunder. Market values, exchange rates and other
valuation information (including, without limitation, market value, current
value or notional value) of any Alternative Investment furnished in any report
or statement may be obtained from third party sources and is furnished for the
exclusive use of the Parties.  Escrow Agent has no responsibility whatsoever to
determine the market or other value of any Alternative Investment and makes no
representation or warranty, express or implied, as to the accuracy of any such
valuations or that any values necessarily reflect the proceeds that may be
received on the sale of an Alternative Investment.  Escrow Agent shall not have
any liability for any loss sustained as a result of any investment made pursuant
to the terms of this Agreement or as a result of any liquidation of any
investment prior to its maturity or for the failure of an Authorized
Representative of either of the Parties to give Escrow Agent instructions to
invest or reinvest the Fund. Escrow Agent shall have the right to liquidate any
investments held in order to provide funds necessary to make required payments
under this Agreement.

 

 

 

 

(c) All interest and other income earned on the Fund under this Agreement shall
be allocated to Parent and reported by Escrow Agent to the IRS, or any other
taxing authority, on IRS Form 1099 or 1042S (or other appropriate form) as
income earned from the Escrow Deposit by Parent whether or not said income has
been distributed during such year. Notwithstanding the foregoing, the Parties
agree that the proceeds of, including interest on, the Fund shall be disbursed
in accordance with Section 3. Escrow Agent shall withhold any taxes, in the
absence of proper tax documentation, as required by law, and shall remit such
taxes to the appropriate authorities. The Parties hereby represent to Escrow
Agent that no other tax reporting of any kind is required by the Escrow Agent
given the underlying transaction giving rise to this Agreement.

 

3.            Disposition and Termination.

 

(a) Instruction Certificates.

 

(i) If the Parties are obligated or entitled under Section 2.7 or 7.14(b) of the
Merger Agreement (which need not be verified by Escrow Agent) to instruct Escrow
Agent to release any amount from the Fund (such Party, an “Instructing Party”),
the Parties jointly shall prepare and deliver to Escrow Agent a certificate with
respect to such instruction (an “Instruction Certificate”) in substantially the
form of Exhibit A-1, which shall set forth the amounts to be released (the “Owed
Amounts”), the person(s) to whom such amounts are owed, and the provision of the
Merger Agreement under which such Instructing Party is obligated or entitled to
instruct Escrow Agent to release such Owed Amounts. Unless the Instruction
Certificate is jointly executed by the Parties, the Fund shall be subject to and
paid only in accordance with the procedures set forth in Section 3(a)(ii).
Escrow Agent shall, not later than the second (2nd) Business Day following
receipt of such jointly executed Instruction Certificate, pay to the person(s)
specified in the applicable Instruction Certificate, from the Fund, by wire
transfer of immediately available funds to the bank account(s) designated in
such Instruction Certificate, the Owed Amounts set forth in such Instruction
Certificate.

 

(ii) Notwithstanding Section 3(a)(i), if the Escrow Agent receives an
Instruction Certificate in substantially the form of Exhibit A-2 executed by
either Party, together with a copy of the applicable notice of termination of
the Merger Agreement, the Escrow Agent shall, on the second (2nd) Business Day
following receipt of such executed Instruction Certificate and such notice of
termination, release all amounts in the Fund to Parent in accordance with
Section 3(b)(ii). Either Party delivering an Instruction Certificate in
substantially the form of Exhibit A-2 to the Escrow Agent shall simultaneously
send a copy thereto to the other Party.

 

(b) Security Procedures.

 

(i) Any instructions setting forth, claiming, containing, objecting to, or in
any way related to the transfer or distribution of the Fund must be in writing
and executed by the appropriate Party or Parties as evidenced by the signatures
of the person or persons signing this Agreement or one of their designated
persons as set forth on the Designation of Authorized Representatives attached
hereto as Schedules 1-A and 1-B (each an “Authorized Representative”), and
delivered to Escrow Agent only by confirmed facsimile or as a Portable Document
Format (“PDF”) attached to an email only at the fax number or email address set
forth in Section 8 below. Each Designation of Authorized Representatives shall
be signed by a Secretary, any Assistant Secretary or other duly authorized
officer of the named Party. No instruction for or related to the transfer or
distribution of the Fund shall be deemed delivered and effective unless Escrow
Agent actually shall have received it by facsimile or as a PDF attached to an
email only at the fax number or email address set forth in Section 8 and in the
case of a facsimile, as evidenced by a confirmed transmittal to the Party’s or
Parties’ transmitting fax number and Escrow Agent has been able to satisfy any
applicable security procedures as may be required hereunder. Any instruction
actually received by Escrow Agent on a day that is not a Business Day shall be
deemed to have been received by Escrow Agent on the next succeeding Business
Day. Escrow Agent shall not be liable to any Party or other person for
refraining from acting upon any instruction for or related to the transfer or
distribution of the Fund if delivered to any other fax number or email address,
including but not limited to a valid email address of any employee of Escrow
Agent.

 

 2 

 

 

(ii) The Parties each acknowledge that Escrow Agent is authorized to use the
following funds transfer instructions to disburse any funds due to Parent
without a verifying call-back as set forth in Section 3(b)(iii):

 

Bank name: Bank of America

Bank ABA Number: 026009593

Account Name: Allergan Sales, LLC

Account Number: 3299792129

 

(iii) In the event any other funds transfer instructions are set forth in a
permitted instruction from a Party or the Parties in accordance with this
Section 3, Escrow Agent is authorized to seek confirmation of such funds
transfer instructions by a single telephone call-back to one of the Authorized
Representative and Escrow Agent may reasonably in good faith rely upon the
confirmation of anyone purporting to be that Authorized Representative. The
persons designated as Authorized Representatives and telephone numbers
designated for call-backs may be changed only in a writing executed by an
Authorized Representative or other duly authorized officer of the applicable
Party setting forth such changes and actually received by Escrow Agent via
facsimile or as a PDF attached to an email. Except as set forth in Section
3(b)(ii), no funds will be disbursed until an Authorized Representative is able
to confirm such instructions by telephone call-back. Escrow Agent, any
intermediary bank and the beneficiary’s bank in any funds transfer may rely upon
the identifying number of the beneficiary’s bank or any intermediary bank
included in a funds transfer instruction provided by a Party or the Parties and
confirmed by an Authorized Representative. Further, the beneficiary’s bank
included in a funds transfer instruction may make payment on the basis of the
account number provided in such Party’s or the Parties’ instruction and
confirmed by an Authorized Representative even though it identifies a person
different from the named beneficiary.

 

(c) As used in this Section 3, “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which Escrow Agent located at the notice
address set forth below is authorized or required by law or executive order to
remain closed. The Parties acknowledge that the security procedures set forth in
this Section 3 are commercially reasonable. Upon delivery of the full amount of
the moneys held in the Fund by Escrow Agent pursuant to this Section 3 in
accordance with the terms set forth herein, this Agreement shall terminate, and
the related account(s) shall be closed, subject to the provisions of Section 6.

 

4.            Escrow Agent. Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties, including but not limited to any
fiduciary duty, shall be implied. Escrow Agent has no knowledge of, nor any
obligation to comply with, the terms and conditions of any other agreement
between the Parties, nor shall Escrow Agent be required to determine if any
Party has complied with any other agreement. Notwithstanding the terms of any
other agreement between the Parties, the terms and conditions of this Agreement
shall control the actions of Escrow Agent. Escrow Agent may conclusively rely
upon any written notice, document, instruction or request delivered by the
Parties and reasonably and in good faith believed by it to be genuine and to
have been signed by an Authorized Representative(s), as applicable, without
inquiry and without requiring substantiating evidence of any kind and Escrow
Agent shall be under no duty to inquire into or investigate the validity,
accuracy or content of any such document, notice, instruction or request. Escrow
Agent shall not be liable for any action taken, suffered or omitted to be taken
by it in good faith in accordance herewith except to the extent that Escrow
Agent’s gross negligence or willful misconduct was the cause of any direct loss
to either Party. Escrow Agent may execute any of its powers and perform any of
its duties hereunder directly or through affiliates or agents. In the event
Escrow Agent is in good faith uncertain as to whether there is some ambiguity as
to its duties or rights hereunder, or receives instructions, claims or demands
from any Party hereto which in Escrow Agent’s judgment conflict with the
provisions of this Agreement, or if Escrow Agent receives conflicting
instructions from the Parties, Escrow Agent shall be entitled either to: (a)
refrain from taking any action until it shall be given (i) a joint written
direction executed by Authorized Representatives of the Parties which eliminates
such conflict or ambiguity or (ii) an order or judgment issued by a court of
competent jurisdiction (it being understood that Escrow Agent shall be entitled
conclusively to rely and act upon any such order or judgment and shall have no
obligation to determine whether any such order or judgment is final); or (b)
file an action in interpleader. Escrow Agent shall have no duty to solicit any
payments which may be due it or the Fund, including, without limitation, the
Escrow Deposit nor shall Escrow Agent have any duty or obligation to confirm or
verify the accuracy or correctness of any amounts deposited with it hereunder.
Anything in this Agreement to the contrary notwithstanding, in no event shall
Escrow Agent be liable for special, incidental, punitive, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

 3 

 

 

5.            Succession. Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving no less than thirty (30) days’ advance
notice in writing of such resignation to the Parties or may be removed by the
Parties, with or without cause, at any time by the Parties giving not less than
thirty (30) days’ advance written notice (signed by both Parties) of such
removal to the Escrow Agent. Except as otherwise provided in this Section 5,
Escrow Agent’s sole responsibility after such thirty (30) day notice period
expires shall be to hold the Fund (without any obligation to reinvest the same).
In the event of such resignation or removal, Escrow Agent shall deliver the Fund
to a designated substitute or successor escrow agent, if any, appointed by the
Parties, or such other person designated by the Parties, or in accordance with
the directions of a final order or judgment of a court of competent
jurisdiction. If prior to the effective resignation or removal date, the Parties
have failed to appoint a successor escrow agent, or to instruct Escrow Agent to
deliver the Fund to another person as provided above, or if such delivery is
contrary to applicable law, at any time on or after the effective resignation or
removal date, Escrow Agent may interplead the Fund with a court located in the
State of Delaware and the costs, expenses and reasonable attorney’s fees which
are incurred in connection with such proceeding may be charged against and
withdrawn from the Fund. Any appointment of a successor escrow agent shall be
binding upon the Parties and no appointed successor escrow agent shall be deemed
to be an agent of Escrow Agent. Escrow Agent shall deliver the Fund to any
appointed successor escrow agent, at which time Escrow Agent’s obligations under
this Agreement shall cease and terminate. Any entity into which Escrow Agent may
be merged or converted or with which it may be consolidated, or any entity to
which all or substantially all of the escrow business may be transferred, shall
be Escrow Agent under this Agreement without further act.

 

6.            Compensation; Acknowledgment. (a) The Company shall pay Escrow
Agent upon execution of this Agreement and from time to time thereafter
reasonable compensation for the services to be rendered hereunder, which unless
otherwise agreed in writing by all parties hereto, shall be as described in
Schedule 2.

 

(b) Each of the Parties further agrees to the disclosures and agreements set
forth in Schedule 2.

 

7.            Indemnification and Reimbursement. The Parties agree jointly and
severally to indemnify, defend, hold harmless, pay or reimburse Escrow Agent and
its affiliates and their respective successors, assigns, directors, agents and
employees (the “Indemnitees”) from and against any and all losses, damages,
claims, liabilities, costs or expenses (including reasonable and documented fees
of outside counsel) (collectively “Losses”), resulting directly or indirectly
from (a) Escrow Agent’s performance of this Agreement, except to the extent that
such Losses are determined by a court of competent jurisdiction to have been
caused by the gross negligence, willful misconduct, or bad faith of such
Indemnitee; and (b) Escrow Agent’s following, accepting or acting upon any
instructions or directions, whether joint or singular, from the Parties received
in accordance with this Agreement. It is understood that Escrow Agent does not
have a contractual right of set-off or contractual security interest under this
Agreement; provided, however, that nothing herein shall be construed as a waiver
of any statutory or common law rights to which Escrow Agent may otherwise be
entitled with respect thereto. Escrow Agent shall notify each Party in writing
of any receipt by an Indemnitee of a claim against such Indemnitee, or any
action commenced against such Indemnitee as soon as practicable after such
Indemnitee’s receipt of written notice of such claim. However, Escrow Agent’s
failure to so notify the Parties shall not operate in any manner whatsoever to
relieve the Parties from any liability that they may have otherwise on account
of this Section 7, except to the extent that the Parties are materially
prejudiced by Escrow Agent’s failure to give such notice. The obligations set
forth in this Section 7 shall survive the resignation, replacement or removal of
Escrow Agent or the termination of this Agreement.

 

8.            Notices. Except as otherwise provided in Section 3, all
communications hereunder shall be in writing or set forth in a PDF attached to
an email, and shall be delivered in accordance with the terms of this Agreement
by facsimile, email or overnight courier only to the appropriate fax number,
email address, or notice address set forth for each party as follows:

 

If to Parent: Allergan Sale, LLC   5 Giralda Farms, Madison, NJ 07940,  
Attention: Chief Legal Officer Tel: Fax:   Tel No.: 862-261-7000   Fax No.:
862-261-7922   Email Address: Treasury@Allergan.com and
Robert.Carnevale@allergan.com.

 

 4 

 

 

With copies (which shall not constitute notice) to:

 

  Covington & Burling LLP   620 Eighth Avenue   New York, NY 10018   Attention:
Andrew W. Ment   Facsimile: (646) 441-9012   Email: ament@cov.com     If to the
Company: Repros Therapeutics Inc.   2408 Timberloch Place, Suite B7   The
Woodlands, TX 77380   Attention: Chief Financial Officer   Tel No.: (281)
719-3454   Fax No.: (281) 719-3446   Email Address: anderson@reprosrx.com    
With copies to: Morgan, Lewis & Bockius LLP   1701 Market Street   Philadelphia,
PA 19103   Attention: Justin W. Chairman   Tel No.: (215) 963-5061   Fax No.:
(215) 963-5001   Email Address: justin.chairman@morganlewis.com     If to Escrow
Agent: JPMorgan Chase Bank, N.A.   Escrow Services   4 New York Plaza, 11th
Floor   New York, N.Y. 10004   Attention: Li Hom   Fax No.: 212.552.2812   Email
Address: ec.escrow@jpmorgan.com

 

9.            Compliance with Court Orders. In the event that a legal
garnishment, attachment, levy, restraining notice or court order is served with
respect to any of the Fund, or the delivery thereof shall be stayed or enjoined
by an order of a court, Escrow Agent is hereby expressly authorized, in its sole
discretion, to obey and comply with all such orders so entered or issued, which
it is advised by legal counsel of its own choosing is binding upon it, whether
with or without jurisdiction, and in the event that Escrow Agent obeys or
complies with any such order it shall not be liable to any of the Parties hereto
or to any other person by reason of such compliance notwithstanding such order
be subsequently reversed, modified, annulled, set aside or vacated.

 

 5 

 

 

10.          Miscellaneous. (a) The provisions of this Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by Escrow Agent and the Parties. Neither this Agreement nor any right or
interest hereunder may be assigned in whole or in part by any Party without the
prior consent of Escrow Agent (which may not be unreasonably withheld,
conditioned or delayed) and the other Party; provided that Parent may, without
consent of the Company or Escrow Agent, assign, in its sole discretion, any of
or all of its rights, interests and obligations under this Agreement to any
Affiliate of Parent, so long as Escrow Agent receives, reviews and approves
requested identity verification documents for such assignee in accordance with
Schedule 2 (Patriot Act Disclosure) and such assignee has executed documents
joining such assignee and fully obligating such assignee as a party under this
Agreement. This Agreement shall be governed by and construed under the laws of
the State of Delaware regardless of the laws that might otherwise govern under
the applicable principles of conflicts of laws thereof. Each Party and Escrow
Agent irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of
process by mail or in any other manner permitted by applicable law and consents
to the jurisdiction of the courts located in the State of Delaware. To the
extent that in any jurisdiction either Party may now or hereafter be entitled to
claim for itself or its assets, immunity from suit, execution, attachment
(before or after judgment) or other legal process, such Party shall not claim,
and hereby irrevocably waives, such immunity. Escrow Agent and the Parties
further hereby waive any right to a trial by jury with respect to any lawsuit or
judicial proceeding arising or relating to this Agreement. No party to this
Agreement is liable to any other party for losses due to, or if it is unable to
perform its obligations under the terms of this Agreement because of, acts of
God, fire, war, terrorism, floods, strikes, electrical outages, equipment or
transmission failure, or other causes reasonably beyond its control. This
Agreement and any joint instructions or certificates from the Parties may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument or
instruction, as applicable. All signatures of the parties to this Agreement may
be transmitted by facsimile or as a PDF attached to an email, and such facsimile
or PDF will, for all purposes, be deemed to be the original signature of such
party whose signature it reproduces, and will be binding upon such party. If any
provision of this Agreement is determined to be prohibited or unenforceable by
reason of any applicable law of a jurisdiction, then such provision shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction. Each Party
represents, warrants and covenants that (i) to its knowledge, each document,
notice, instruction or request provided by such Party to Escrow Agent shall
comply with applicable laws and regulations, (ii) such Party has full power and
authority to enter into, execute and deliver this Agreement and to perform all
of the duties and obligations to be performed by it hereunder; and (iii) the
person(s) executing this Agreement on such Party’s behalf and certifying
Authorized Representatives in the applicable Schedule 1 have been duly and
properly authorized to do so, and each Authorized Representative of such Party
has been duly and properly authorized to take the actions specified for such
person in the applicable Schedule 1. Except as expressly provided in Section 7
above, nothing in this Agreement, whether express or implied, shall be construed
to give to any person or entity other than Escrow Agent and the Parties any
legal or equitable right, remedy, interest or claim under or in respect of the
Fund or this Agreement.

 

(b) Information. The Parties authorize Escrow Agent to disclose information with
respect to this Agreement and the account(s) established hereunder, the Parties,
or any transaction hereunder if such disclosure is: (i) necessary in Escrow
Agent’s opinion, for the purpose of allowing Escrow Agent to perform its duties
and to exercise its powers and rights hereunder or for compliance with legal,
tax and regulatory requirements, including without limitation FATCA; (ii) to a
proposed assignee of the rights of Escrow Agent; (iii) to a branch, affiliate,
subsidiary, employee or agent of the Escrow Agent or to their auditors,
regulators or legal advisers or to any competent court; (iv) to the auditors of
any of the Parties; or (v) required by applicable law, regardless of whether the
disclosure is made in the country in which each Party resides, in which the Fund
is maintained, or in which the transaction is conducted. The Parties agree that
such disclosures by Escrow Agent and its affiliates may be transmitted across
national boundaries and through networks, including those owned by third
parties.

 

[Remainder of Page Intentionally Left Blank]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

ALLERGAN SALES, LLC   JPMORGAN CHASE BANK, N.A.,   As Escrow Agent           By:
    By:   Name: A. Robert D. Bailey   Name:   Title: President   Title:  

 

REPROS THERAPEUTICS INC.             By:       Name:       Title:      

 

Signature Page to Escrow Agreement

 

 7 

 

 

EXHIBIT A-1

 

FORM OF INSTRUCTION CERTIFICATE

 

JPMorgan Chase Bank, N.A., Escrow Services

4 New York Plaza, 11th Floor

New York, N.Y. 10004

Attention: Li Hom

Fax No.: 212.552.2812

Email Address: ec.escrow@jpmorgan.com

 

Date:

 

Re: Allergan Sales, LLC and Repros Therapeutics Inc. – Escrow Agreement dated
December [ ], 2017

Escrow Account no. [ ]

 

Dear Sir/Madam:

 

We refer to an escrow agreement dated December [ ], 2017 between Allergan Sales,
LLC (“Parent”), Repros Therapeutics Inc. (the “Company”) and JPMorgan Chase
Bank, N.A., as Escrow Agent (the “Escrow Agreement”).

 

Capitalized terms in this letter that are not otherwise defined shall have the
same meaning given to them in the Escrow Agreement.

 

Pursuant to Section 3(a)(i) of the Escrow Agreement and Section [2.7][7.14(b)]
of the Merger Agreement, Parent and the Company instruct the Escrow Agent to
release from the Fund (i) the amounts specified below to the parties specified
below and (ii) any amount remaining in the Fund to Parent, in accordance with
Section 3(b)(ii) of the Escrow Agreement

 

Amount

(In writing)

Beneficiary

City

Country

 

US Instructions:

Bank

Bank address

ABA Number:

Credit A/C Name:

Credit A/C #:

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C #:

FFC A/C Address:

 

International Instructions:

Bank Name:

Bank Address

SWIFT Code:

US Pay Through ABA:

Credit A/C Name:

Credit A/C # (IBAN #):

Credit A/C Address:

 

 8 

 

 

If Applicable:

FFC A/C Name:

FFC A/C # (IBAN #):

FFC A/C Address:

 

Amount

(In writing)

Beneficiary

City

Country

 

US Instructions:

Bank

Bank address

ABA Number:

Credit A/C Name:

Credit A/C #:

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C #:

FFC A/C Address:

 

International Instructions:

Bank Name:

Bank Address

SWIFT Code:

US Pay Through ABA:

Credit A/C Name:

Credit A/C # (IBAN #):

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C # (IBAN #):

FFC A/C Address:

 

Amount

(In writing)

Beneficiary

City

Country

 

US Instructions:

Bank

Bank address

ABA Number:

Credit A/C Name:

Credit A/C #:

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C #:

FFC A/C Address:

 

 9 

 

 

International Instructions:

Bank Name:

Bank Address

SWIFT Code:

US Pay Through ABA:

Credit A/C Name:

Credit A/C # (IBAN #):

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C # (IBAN #):

FFC A/C Address:

 

Amount

(In writing)

Beneficiary

City

Country

 

US Instructions:

Bank

Bank address

ABA Number:

Credit A/C Name:

Credit A/C #:

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C #:

FFC A/C Address:

 

International Instructions:

Bank Name:

Bank Address

SWIFT Code:

US Pay Through ABA:

Credit A/C Name:

Credit A/C # (IBAN #):

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C # (IBAN #):

FFC A/C Address:

 

FOR AND ON BEHALF OF PARENT:           Name   Date:   Title:       FOR AND ON
BEHALF OF THE COMPANY:           Name:   Date:   Title:  

 

 10 

 

 

EXHIBIT A-2

 

FORM OF INSTRUCTION CERTIFICATE

 

JPMorgan Chase Bank, N.A., Escrow Services

4 New York Plaza, 11th Floor

New York, N.Y. 10004

Attention: Li Hom

Fax No.: 212.552.2812

Email Address: ec.escrow@jpmorgan.com

 

Date:

 

Re: Allergan Sales, LLC and Repros Therapeutics Inc. – Escrow Agreement dated
December [ ], 2017

Escrow Account no. [ ]

 

Dear Sir/Madam:

 

We refer to an escrow agreement dated December [ ], 2017 between Allergan Sales,
LLC (“Parent”), Repros Therapeutics Inc. (the “Company”) and JPMorgan Chase
Bank, N.A., as Escrow Agent (the “Escrow Agreement”).

 

Capitalized terms in this letter that are not otherwise defined shall have the
same meaning given to them in the Escrow Agreement.

 

[Parent /The Company] certifies that a notice of termination has been delivered
to [Parent /the Company] pursuant to Section [ ] of the Merger Agreement.
Attached hereto as Annex I is a copy of such notice of termination. [Parent /The
Company] also certifies that a copy of this instruction certificate has been
delivered to [Parent /the Company].

 

Pursuant to Section 3(a)(ii) of the Escrow Agreement and Section 9.2(a) of the
Merger Agreement, [Parent /the Company] instructs the Escrow Agent to release
the Fund to Parent in accordance with Section 3(b)(ii) of the Escrow Agreement.

 

[NAME OF PARTY]

 

By:             Title:           Date:    

 

 11 

 

 

Annex I

 

[see attachment]

 

 12 

 

 

Schedule 1-A

 

Allergan Sales, LLC

 

DESIGNATION OF AUTHORIZED

REPRESENTATIVES

 

The undersigned, A. Robert D. Bailey, being the duly elected, qualified and
acting President of Allergan Sales, LLC (“Parent”), does hereby certify:

 

1.       That each of the following persons is at the date hereof an Authorized
Representative, as such term is defined in the Escrow Agreement, dated December
__, 2017, by and among Parent, the Company and Escrow Agent (the “Escrow
Agreement”), that the signature appearing opposite each Authorized
Representative’s name is the true and genuine signature of such Authorized
Representative, and that each Authorized Representative’s contact information is
current and up-to-date at the date hereof. Each of the Authorized
Representatives is authorized to issue instructions, confirm funds transfer
instructions by call-back and effect changes in Authorized Representatives, all
in accordance with the terms of the Escrow Agreement.

 

NAME SIGNATURE   TELEPHONE & CELL NUMBERS         Stephen M. Kaufhold     (ph)
862-261-8274       (cell) 862-222-3422 James D’Arecca             (ph)
862-261-8557       (cell) 908-406-0139

 

2.       This Schedule may be signed in counterparts.

 

3.       That pursuant to Parent’s governing documents, as amended, the
undersigned has the power and authority to execute this Designation on behalf of
Parent, and that the undersigned has so executed this Designation this _____ day
of ______, 2017.

 

  Signature:           Name: A. Robert. D. Bailey         Title: President

 

 

FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON THIS SCHEDULE
1-A

 

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an email,
must include the signature of the Authorized Representative authorizing said
funds transfer on behalf of such Party.

 

 13 

 

 

Schedule 1-B

 

Repros Therapeutics Inc.

 

DESIGNATION OF AUTHORIZED REPRESENTATIVES

 

The undersigned, ___________________, being the duly elected, qualified and
acting [_____________] of Repros Therapeutics Inc. (the “Company”), does hereby
certify:

 

1.       That each of the following persons is at the date hereof an Authorized
Representative, as such term is defined in the Escrow Agreement, dated December
[ ], 2017, by and among Allergan Sales, LLC, the Company and Escrow Agent (the
“Escrow Agreement”), that the signature appearing opposite each Authorized
Representative’s name is the true and genuine signature of such Authorized
Representative, and that each Authorized Representative’s contact information is
current and up-to-date at the date hereof. Each of the Authorized
Representatives is authorized to issue instructions, confirm funds transfer
instructions by callback or email confirmation and effect changes in Authorized
Representatives, all in accordance with the terms of the Escrow Agreement.

 

NAME   SIGNATURE   TELEPHONE & CELL NUMBERS
 and EMAIL ADDRESS                     (ph)           (cell)           (email)  
                    (ph)           (cell)           (email)                    
  (ph)           (cell)           (email)  

 

2.       Email confirmation is only permitted to a corporate email address for
purposes of this Schedule. Any personal email addresses provided will not be
used for email confirmation.

 

3.        This Schedule may be signed in counterparts.

 

4.       That pursuant to the Company’s governing documents, as amended, the
undersigned has the power and authority to execute this Designation on behalf of
the Company, and that the undersigned has so executed this Designation this
_____ day of ______, 2017.

 

  Signature:           Name:           Title:  

 

FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON THIS SCHEDULE
1-B

 

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an email,
must include the signature of the Authorized Representative authorizing said
funds transfer on behalf of such Party.

 

 14 

 

 

Schedule 2

 

[tv481177_ex10-1logo.jpg] 

 

Schedule of Fees and Disclosures for Escrow Agent Services

 

Account Acceptance
Fee................................................................... WAIVED

Encompassing review, negotiation and execution of governing documentation,
opening of the account, and completion of all due diligence documentation.
Payable upon closing.

 

Annual Administration
Fee.............................................................. $2,500

The Administration Fee covers our usual and customary ministerial duties,
including record keeping, distributions, document compliance and such other
duties and responsibilities expressly set forth in the governing documents for
each transaction. Payable upon closing and annually in advance thereafter,
without pro-ration for partial years.

 

Extraordinary Services and Out-of Pocket Expenses: Any additional services
beyond our standard services as specified above, and all reasonable
out-of-pocket expenses including attorney’s or accountant’s fees and expenses
will be considered extraordinary services for which related costs, transaction
charges, and additional fees will be billed at Escrow Agent's then standard
rate. Escrow Agent may impose, charge, pass-through and modify fees and/or
charges for any account established and services provided by Escrow Agent,
including but not limited to, transaction, maintenance, balance-deficiency, and
service fees, agency or trade execution fees, and other charges, including those
levied by any governmental authority.

 

Fee Disclosure & Assumptions: Please note that the fees quoted are based on a
review of the transaction documents provided and an internal due diligence
review. Escrow Agent reserves the right to revise, modify, change and supplement
the fees quoted herein if the assumptions underlying the activity in the
account, level of balances, market volatility or other factors change from those
used to set the fees described herein.

 

Payment of the invoice is due upon receipt.

 

Disclosures and Agreements

 

Representations Relating to Section 15B of the Securities Exchange Act of 1934
(Rule 15Ba1-1 et seq.) (the “Municipal Advisor Rule). Each Party represents and
warrants to Escrow Agent that for purposes of the Municipal Advisor Rules, none
of the funds (if any) currently invested, or that will be invested in the
future, in money market funds, commercial paper or treasury bills under this
Agreement constitute or contain (i) proceeds of municipal securities (including
investment income therefrom and monies pledged or otherwise legally dedicated to
serve as collateral or a source or repayment for such securities) or (ii)
municipal escrow investments (as each such term is defined in the Municipal
Advisor Rule).  Each Party also represents and warrants to Escrow Agent that the
person providing this certification has access to the appropriate information or
has direct knowledge of the source of the funds to be invested to enable the
forgoing representation to be made.  Further, each Party acknowledges that
Escrow Agent will rely on this representation until notified in writing
otherwise.

 

Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (“USA PATRIOT Act”) requires Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it. Accordingly, the Parties acknowledge that Section 326 of the USA PATRIOT Act
and Escrow Agent’s identity verification procedures require Escrow Agent to
obtain information which may be used to confirm the Parties’ identity including
without limitation name, address and organizational documents (“identifying
information”). The Parties agree to provide Escrow Agent with and consent to
Escrow Agent obtaining from third parties any such identifying information
required as a condition of opening an account with or using any service provided
by Escrow Agent.

 

OFAC Disclosure. Escrow Agent is required to act in accordance with the laws and
regulations of various jurisdictions relating to the prevention of money
laundering and the implementation of sanctions, including but not limited to
regulations issued by the U.S. Office of Foreign Assets Control. Escrow Agent is
not obligated to execute payment orders or effect any other transaction where
the beneficiary or other payee is a person or entity with whom Escrow Agent is
prohibited from doing business by any law or regulation applicable to Escrow
Agent, or in any case where compliance would, in Escrow Agent’s opinion,
conflict with applicable law or banking practice or its own policies and
procedures. Where Escrow Agent does not execute a payment order or effect a
transaction for such reasons, Escrow Agent may take any action required by any
law or regulation applicable to Escrow Agent including, without limitation,
freezing or blocking funds. Transaction screening may result in delays in the
posting of transactions.

 

Abandoned Property. Escrow Agent is required to act in accordance with the laws
and regulations of various states relating to abandoned property, escheatment or
similar law and, accordingly, shall be entitled to remit dormant funds to any
state as abandoned property in accordance with such laws and regulations.

 

 15 

 

 

Foreign Exchange. If Escrow Agent accepts a funds transfer instruction under
this Agreement for payment in a currency (the “Non-Account Currency”) other than
the currency of the account (the “Account Currency”), Escrow Agent is authorized
to enter into a foreign exchange transaction to sell to the Party or Parties the
amount of Non-Account Currency required to complete the funds transfer and debit
the account for the purchase price of the Non-Account Currency. If Escrow Agent
accepts payment to the account in a Non-Account Currency, Escrow Agent is
authorized to purchase the Non-Account Currency from the Party or Parties, and
to credit the purchase price to the account in lieu of the Non-Account Currency.
The purchase price for the foregoing transactions shall be at a rate and spread
as Escrow Agent determines in its discretion and may differ from rates at which
comparable transactions are entered into with other customers or the range of
foreign exchange rates at which Escrow Agent otherwise enters into foreign
exchange transactions on the relevant date. Further, (i) Escrow Agent has full
discretion to execute such foreign exchange transactions in such manner as
Escrow Agent determines in its sole discretion and (ii) Escrow Agent may manage
the associated risks of Escrow Agent’s own position in the market in a manner it
deems appropriate without regard to the impact of such activities on the
Parties. Imbedded within the applicable foreign exchange rate or otherwise
generated in connection with Escrow Agent’s execution of any such transaction or
management of its risk related thereto may be a profit to Escrow Agent. Any such
foreign exchange transaction will be between Escrow Agent and a Party or Parties
as principals, and Escrow Agent will not be acting as agent or fiduciary for the
Parties.

 

Acknowledgment of Compensation and Multiple Roles. Escrow Agent is authorized to
act under this Agreement notwithstanding that Escrow Agent or any of its
subsidiaries or affiliates (such subsidiaries and affiliates hereafter
individually called an “Affiliate” and collectively called “Affiliates”) may (A)
receive fees or derive earnings (float) as a result of providing an investment
product or account on the books of Escrow Agent pursuant to this Agreement or
for providing services or referrals with respect to investment products, or (B)
(i) act in the same transaction in multiple capacities, (ii) engage in other
transactions or relationships with the same entities to which Escrow Agent may
be providing escrow or other services under this Agreement (iii) refer clients
to an Affiliate for services or (iv) enter into agreements with clients or third
parties for referrals of escrow or related transactions to Escrow Agent.
JPMorgan Chase Bank, N.A. may earn compensation from any of these activities in
addition to the fees charged for services under this Agreement.

 

THE FOLLOWING DISCLOSURES ARE REQUIRED TO BE PROVIDED UNDER APPLICABLE U.S.
REGULATIONS, INCLUDING, BUT NOT LIMITED TO, FEDERAL RESERVE REGULATION D. WHERE
SPECIFIC INVESTMENTS ARE NOTED BELOW, THE DISCLOSURES APPLY ONLY TO THOSE
INVESTMENTS AND NOT TO ANY OTHER INVESTMENT.

 

Demand Deposit Account Disclosure. Escrow Agent is authorized, for regulatory
reporting and internal accounting purposes, to divide an escrow demand deposit
account maintained in the U.S. in which the Fund is held into a non-interest
bearing demand deposit internal account and a non-interest bearing savings
internal account, and to transfer funds on a daily basis between these internal
accounts on Escrow Agent’s general ledger in accordance with U.S. law at no cost
to the Parties. Escrow Agent will record the internal accounts and any transfers
between them on Escrow Agent’s books and records only. The internal accounts and
any transfers between them will not affect the Fund, any investment or
disposition of the Fund, use of the escrow demand deposit account or any other
activities under this Agreement, except as described herein. Escrow Agent will
establish a target balance for the demand deposit internal account, which may
change at any time.  To the extent funds in the demand deposit internal account
exceed the target balance, the excess will be transferred to the savings
internal account, unless the maximum number of transfers from the savings
internal account for that calendar month or statement cycle has already
occurred.  If withdrawals from the demand deposit internal account exceeds the
available balance in the demand deposit internal account, funds from the savings
internal account will be transferred to the demand deposit internal account up
to the entire balance of available funds in the savings internal account to
cover the shortfall and to replenish any target balance that Escrow Agent has
established for the demand deposit internal account.  If a sixth transfer is
needed during a calendar month or statement cycle, it will be for the entire
balance in the savings internal account, and such funds will remain in the
demand deposit internal account for the remainder of the calendar month or
statement cycle.

 

MMDA Disclosure and Agreement. If MMDA is the investment for the Escrow Deposit
as set forth above or anytime in the future, the Parties acknowledge and agree
that U.S. law limits the number of pre-authorized or automatic transfers or
withdrawals or telephonic/electronic instructions that can be made from an MMDA
to a total of six (6) per calendar month or statement cycle or similar period.
Escrow Agent is required by U.S. law to reserve the right to require at least
seven (7) days’ notice prior to a withdrawal from a money market deposit
account.

 

Unlawful Internet Gambling. The use of any account to conduct transactions
(including, without limitation, the acceptance or receipt of funds through an
electronic funds transfer, or by check, draft or similar instrument, or the
proceeds of any of the foregoing) that are related, directly or indirectly, to
unlawful Internet gambling is strictly prohibited.

 

 16 

